DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US US 20170348854) in view of Goldberg (US 20200238534).
sec 0137, 0348, 0407, 0408), comprising: 
a robot main body (robot arm system having torso, arms, body 374, etc; sec 0428, 0436) having a tray (pan 372, kitchen ware, 732, 760C; figs. 7C, 11D, 14C; sec 408, 0427, 0435, 0510) where food is placeable, a spatula configured to move the food in a given direction while contacting the food (spatula or spoon for contacting and moving food in a given direction; sec 0427, 0428; figs. 11D), a first robotic arm to which the tray is attached (arm grabs any of the utensils including a tray e.g. pan in  figs. 7C, 7D, 11D, 14C; sec 0427, 0428, 0427, 0436, 0510), and a second robotic arm to which the spatula is attached (arm grabs any of the utensils including a sapatula in  figs. 7C, 7D, 11D, 14C; sec 0427, 0428, 0427, 0436, 0510); and 
a control device (16; fig. 3; sec 0407) configured to control operations of the first robotic arm and the second robotic arm, wherein the control device 16 controls the operations of the first robotic arm and the second robotic arm (sec 0407, 0408, 0510) to: 
move the tray (sec 0408-0410) to a given position, while the food is placed on a placement surface of the tray (sec 0417, 0428, 0436), and move out the food placed on the placement surface of the tray in a direction outward of the placement surface by the spatula (sec 0408-0410, 0417, 0428, 0436, 0510).  
Oleynik does not particularly recite sweeping out food, but indicates that food can be moved in any direction as desired similar to a chef.
Goldberg teaches of a control device configured to sweep out the food placed on a placement surface of the tray (sweep food off peel 300; sec 0086; figs. 3&4) in a direction outward of the placement surface by a spatula (318, figs. 3&4; sec 0086).  

Regarding claim 2, Goldberg discloses the device of claim 1, wherein the control device controls the operations of the first robotic arm and the second robotic arm to: 
in a state where the placement surface of the tray faces upward, bring the tray closer to the food disposed at the given position, and place, by the spatula, the food on the placement surface of the tray by sending out the food toward the tray (sec 0085, 0086; figs. 4A&B).  
Regarding claim 3, Goldberg discloses the device of claim 1, wherein the tray includes a flat-plate part having a placement surface, a peripheral wall provided so as to protrude upwardly in a peripheral edge of the placement surface, and a release part where the peripheral wall does not exist in the peripheral edge of the placement surface, wherein the spatula includes a flat-plate part, and wherein the control device controls the operations of the first robotic arm and the second robotic arm to: in a state where the food is placed on the placement surface of the tray, move the tray to a given position, while covering the release part of the tray by the flat-plate part of the spatula (Goldberg; sec 0085, 0086, 0097; figs. 4A&B).  
Regarding claim 4, Goldberg discloses the device of claim, wherein the flat-plate part of the tray further includes a plurality of placement surfaces, and a partition plate provided so as to protrude upwardly at a boundary between adjacent two placement surfaces, wherein the flat-plate part of the spatula further includes a slit formed corresponding to the partition, and wherein the control device controls the operations of the first robotic arm and the second robotic arm to: sweep out the food placed on the placement surface of the tray by the spatula in a direction sec 0085, 0086; figs. 4A&B).  
Regarding claim 5, Oleynik and Goldberg discloses the device of claim 1, wherein the given position is a work plane for cooking (Oleynik, sec 0408-0410, 0417, 0428, 0436, 0510; and Goldberg, sec 0085, 0086; figs. 4A&B).  
Regarding claim 6, Oleynik discloses the device of claim 5, further comprising an oiling implement configured to be grippable by one of the first robotic arm and the second robotic arm, wherein the work plane for cooking is a cooking griddle, and wherein the oiling implement includes: 
a base; a to-be-gripped part for the robotic arm, provided to the base (Oleynik, sec 0408-0410, 0417, 0428, 0436, 0510);   
a soaking part, provided to the base, and configured to oil the surface of the cooking griddle by soaking the oil at a tip end thereof; and a switching part configured to be changeable of the posture of the tip end of the soaking part with respect to the base (Oleynik, sec 0408-0410, 0417, 0428, 0436, 0510).
Regarding claim 7, Oleynik discloses the device of claim 1, further comprising a sprinkler configured to be gripped by one of the first robotic arm and the second robotic arm, wherein the sprinkler includes: a base; a to-be-gripped part for the robotic arm, provided to the base; and a container provided to the base and configured to accommodate one of seasoning and cooking ingredient, wherein a plurality of small holes are formed in a bottom surface of the container base (Oleynik, sec 0408-0410, 0417, 0428, 0436, 0510).
Regarding claim 8, Goldberg discloses the device of claim 2, wherein the tray includes a flat-plate part having a placement surface, a peripheral wall provided so as to protrude upwardly (Goldberg, sec 0085, 0086, 0097; figs. 4A&B).
Regarding claim 9, Goldberg discloses the device of claim 2 , wherein the flat-plate part of the tray further includes a plurality of placement surfaces, and a partition plate provided so as to protrude upwardly at a boundary between adjacent two placement surfaces, wherein the flat-plate part of the spatula further includes a slit formed corresponding to the partition, and wherein the control device controls the operations of the first robotic arm and the second robotic arm to: sweep out the food placed on the placement surface of the tray by the spatula in a direction outward of the placement surface, while the partition plate of the tray passing through the slit (Goldberg, sec 0085, 0086, 0097; figs. 4A&B).
Regarding claim 10, Goldberg discloses the device of claim 3 , wherein the flat-plate part of the tray further includes a plurality of placement surfaces, and a partition plate provided so as to protrude upwardly at a boundary between adjacent two placement surfaces, wherein the flat-plate part of the spatula further includes a slit formed corresponding to the partition, and wherein the control device controls the operations of the first robotic arm and the second robotic arm to: sweep out the food placed on the placement surface of the tray by the spatula in a direction outward of the placement surface, while the partition plate of the tray passing through the slit (Goldberg, sec 0085, 0086, 0097; figs. 4A&B).
(Oleynik, sec 0408-0410, 0417, 0428, 0436, 0510).
Regarding claim 12, Oleynik discloses the device of claim 3 , further comprising a sprinkler configured to be gripped by one of the first robotic arm and the second robotic arm, wherein the sprinkler includes: a base; a to-be-gripped part for the robotic arm, provided to the base; and a container provided to the base and configured to accommodate one of seasoning and cooking ingredient, wherein a plurality of small holes are formed in a bottom surface of the container (Oleynik, sec 0408-0410, 0417, 0428, 0436, 0510).
Regarding claim 13, Oleynik discloses the device of claim 4 , further comprising a sprinkler configured to be gripped by one of the first robotic arm and the second robotic arm, wherein the sprinkler includes: a base; a to-be-gripped part for the robotic arm, provided to the base; and a container provided to the base and configured to accommodate one of seasoning and cooking ingredient, wherein a plurality of small holes are formed in a bottom surface of the container (Oleynik, sec 0408-0410, 0417, 0428, 0436, 0510).
Regarding claim 14, Oleynik discloses the device of claim 5 , further comprising a sprinkler configured to be gripped by one of the first robotic arm and the second robotic arm, wherein the sprinkler includes:   a base; a to-be-gripped part for the robotic arm, provided to the base; and a container provided to the base and configured to accommodate one of seasoning and (Oleynik, sec 0408-0410, 0417, 0428, 0436, 0510).
Regarding claim 15, Oleynik discloses the device of claim 6 , further comprising a sprinkler configured to be gripped by one of the first robotic arm and the second robotic arm, wherein the sprinkler includes: a base; a to-be-gripped part for the robotic arm, provided to the base; and a container provided to the base and configured to accommodate one of seasoning and cooking ingredient, wherein a plurality of small holes are formed in a bottom surface of the container (Oleynik, sec 0408-0410, 0417, 0428, 0436, 0510).
   
Communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 272 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/RONNIE M MANCHO/Primary Examiner, Art Unit 3664